NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30074

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00098-RSM-1
 v.

JUNNE KYOO KOH,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                       Argued and Submitted July 11, 2017
                              Seattle, Washington

Before: TASHIMA and NGUYEN, Circuit Judges, and WALTER,** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Donald E. Walter, United States District Judge for the
Western District of Louisiana, sitting by designation.
      Junne Koh appeals the denial of his motion to suppress two firearms and his

sentence as procedurally and substantively improper. We have jurisdiction, and we

affirm.1

      1. Koh argues that he consented only to the officers’ entry into his living

room, not his hallway. Under the circumstances here—where Koh called the

police and invited them into his home, did not object when the officer followed

him a short distance to the hallway, and later consented to a search of the home—

the district court did not clearly err when it concluded that the scope of Koh’s

consent permitted the officer’s presence in the hallway. See United States v.

Mejia, 953 F.2d 461, 466 (9th Cir. 1991) (finding that the plaintiff’s wife impliedly

consented to the officers’ search because “a reasonable person who objected to the

officers’ following her would have said so.”); see also United States v. Mines, 883

F.2d 801, 804-05 (9th Cir. 1989) (“[Defendant] might have withdrawn or limited

his consent, even during the search. His failure to do so indicates he consented to

the entire search and everything it revealed.”).

      2. Koh argues that the emergency exception to the warrant requirement does

not apply because no emergency existed that would have justified the seizure of the

firearms. Even if this exception does not apply, any error was harmless because


      1
        We grant Koh’s motion to file his pro se supplemental brief submitted on
December 14, 2016 (Dkt. No. 54). This ruling resolves docket entry numbers 52,
65, and 66.

                                          2
the gun evidence was otherwise admissible. The officer saw the gun in plain view

and could have testified to Koh’s possession of it. Koh’s neighbor also could have

testified that Koh possessed a firearm. Further, when the officer found the first

gun, Koh volunteered that he had another gun in a storage unit. See United States

v. Daniels, 549 F.2d 665, 668 (9th Cir. 1977) (The “taint” analysis “reaches items

derived from unconstitutional behavior, not items derived from constitutional

behavior even when contemporaneous with that which is unconstitutional.”).

      3. Koh argues that his sentence was procedurally defective and

substantively unreasonable. The record does not support Koh’s argument that the

district court penalized him for refusing to interview with the probation officer. In

fact, the district court explicitly noted that Koh had the right to decline the

probation interview. See United States v. Johnston, 789 F.3d 934, 943 (9th Cir.

2015) (“Although the district court commented on [defendant]’s reticence at the

sentencing hearing, [the judge] also explicitly recognized that remaining silent was

‘his right.’”). The district court’s comment about Koh’s mental health is supported

by ample evidence, and the district court carefully explained its basis for departure

from the Guidelines range. See, e.g., United States v. Carty, 520 F.3d 984, 993

(9th Cir. 2008) (en banc). The district court’s sentence, imposed after careful

consideration of the factors under 18 U.S.C. § 3553(a), was not substantively

unreasonable.


                                           3
AFFIRMED.




            4